Title: From Benjamin Franklin to John Paul Jones, 1 November 1780
From: Franklin, Benjamin
To: Jones, John Paul


Dear Sir,
Passy, Nov. 1. 1780.
I received duly yours of Oct. 13 & 20th. I am extreamly sorry for your Misfortune. The Storm was a terrible one, it was well you escaped with your Lives.
Since your Departure I have received the Acct. of Messrs. Gourlade & Moylan, and I am astonished to find that I am charged with so heavy a Sum as near 100,000 Livres for the Expences of the Ariel. After having twice entreated you for god Sake to consider my Circumstances, the Difficultyes I had to provide for so many Expences, and not take any thing but what was absolutely necessary, which you promised me fully you would attend to, I am surprised to find a charge of near 6000 Livres for Shot, which cannot be wanted in America, where they are made in Plenty; 5566. Livres 16. s for Drugs, an enormous Quantity, and more than 20000 Livres for Slops. &c. after all the officers and Sailors had had considerable Advances made them, without consulting me. Perhaps it will be said, that the Drugs and Slops may be wanted or useful in America. But you will easily conceive on Reflection that if every Person in office in a Ship of the States takes the Liberty of judging what is wanted in America, and in what Quantities, and to order those Quantities leaving me to pay for them, I may not only be involved in unexpected Debt and Demands as at Present, but very unnecessary and unproportioned Supplies may be sent over to the Damage of the Publick.— I find myself therefore under the Necessity of putting stop to this Proceeding: And I know no other way of doing it, than by absolutely refusing Payment of such Charges, made without my Orders or Consent first obtained. Some Medecins & some Slops may be necessary, but those Quantities appear to me enormous.
I send you herewith Copies of the Oath taken by the Subjects of the United States, with Passes for such of the Gentlemen arrived from Maryland as chuse voluntarily to take the oath before you. to whom I hereby give all the Power that in me lies of administring those Oaths in my Stead. Those who do not chuse to take the oath, can have no Claim to Passport from me; they must be considered as British Subjects, and in the Disposition of the Government. The Passes you give may be so worded, as to prevent the Gentlemen preceeding sooner than you judge proper, if you have any Suspicion that dangerous Information may be obtained from them. I have had a most severe Attack of the Gout which Still harasses me, and I write in great Pain. I am, with much Esteem, dear Sir. &c. &c.
Comme. Jones.[In the margin:] Sent a Duplicate of this Letter on the 18 Nov. 80 the Original having miscarried—
